Citation Nr: 0524934	
Decision Date: 09/13/05    Archive Date: 09/21/05

DOCKET NO.  02-16 244	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel



INTRODUCTION

The veteran had active military service from January 1981 to 
January 1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.  

On the veteran's substantive appeal (VA Form 9), dated in 
October 2002, the veteran indicated that he desired a hearing 
before a member of the Board at the RO.  However, in 
correspondence dated in June 2003, the veteran cancelled his 
Travel Board hearing and requested that, instead, he be 
scheduled for a videoconference hearing at the RO before a 
member of the Board sitting in Washington, D.C.  A 
videoconference hearing was scheduled for September 23, 2003, 
but the veteran failed to appear.  

This issue was previously remanded by the Board for further 
development in an action dated in December 2003.  (Claims of 
service connection for a gastrointestinal disability and a 
prostate disability were also remanded in December 2003; 
however, service connection was subsequently granted by the 
RO in April 2005.  Consequently, the only issue remaining for 
the Board's consideration is the claim of service connection 
for PTSD.)


FINDING OF FACT

The veteran does not have PTSD.


CONCLUSION OF LAW

The veteran does not have PTSD that is the result of disease 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f), 4.125(a) (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran was denied service connection for PTSD in a 
rating decision dated in May 2000.  Thereafter, the Veterans 
Claims Assistance Act of 2000, (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)) was 
enacted on November 9, 2000, changing the standard for 
processing veterans' claims.  On August 29, 2001, VA 
promulgated final regulations to implement the provisions of 
the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified 
as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2004)).  As a result, the RO re-adjudicated the veteran's 
claim in a February 2002 rating decision in order to comply 
with the VCAA.  The RO denied the veteran's claim on the 
merits.  The veteran timely filed a notice of disagreement 
(NOD) on the issue of service connection for PTSD.  This 
appeal ensued.

The veteran avers that he suffers from PTSD due to a non-
combat stressor which he alleges occurred while undergoing 
recruit training.  In a statement dated in July 2000, the 
veteran averred that he had been beaten "unmercifully" by 
his squad leaders.  In his statement, the veteran noted that 
he had not spoken of this incident until the writing of this 
statement.  The veteran's service medical records (SMRs) show 
no report of injury associated with a beating.  The veteran's 
service records are of record, and they show no record of the 
alleged incident.  

The veteran has been treated for mental disorders for many 
years, and has been diagnosed at different times and by 
different doctors with bipolar disorder, panic disorder, 
personality disorder, anxiety disorder, and major depressive 
disorder.  The record does not contain a diagnosis of PTSD.  
A progress note by the veteran's private physician, J.C., 
M.D., noted that the veteran has "possible post-traumatic 
stress," but did not explain the comment, and did not 
diagnose PTSD.  

Of record are the results of an April 2001 PTSD/depression 
screen, which indicated that the veteran was currently being 
treated for PTSD in the mental health clinic at the VA 
Medical Center (VAMC) in Huntington, West Virginia.  As this 
was a questionnaire, the information that the veteran was 
currently being treated for PTSD presumptively came from the 
veteran.  The treatment records from VAMC Huntington are of 
record, and they show no such treatment.

Also of record are copies of records from the Social Security 
Administration (SSA).  Those records show that SSA has 
determined that the veteran is disabled with a primary 
diagnosis of anxiety disorder, and secondary diagnoses of 
depression, panic disorder, traumatic arthritis of the left 
elbow, gastroesophageal reflux/hiatal hernia, irritable bowel 
syndrome, hypertension, and hypercholesterolemia.  

There are several statements of record written by the 
veteran's wife, son, and long-time friends, each describing 
the veteran's psychiatric symptoms in support of his claim of 
service connection for PTSD.  The veteran's wife stated 
categorically that she knows for a fact that the veteran 
suffers from PTSD.

In accordance with the Board's December 2003 remand, the 
veteran was afforded a VA psychiatric examination given in 
January 2005, with explicit instructions to determine whether 
the veteran in fact experiences PTSD due to any in-service 
stressor(s).  The examiner noted that he had reviewed the 
veteran's record, containing what was described as the 
veteran's long history of psychiatric problems, and the 
treatment records from two private and two VA psychiatrists.  
The examiner noted that the veteran was given every 
opportunity to communicate anything that he felt was relevant 
and appropriate for the examination, and the veteran said 
that he did so.

The examiner noted the veteran's troubled upbringing, and his 
current complaints of feeling very nervous, anxious, and 
edgy, as well as being without energy.  The veteran 
complained of problems sleeping at night, and of intrusive 
dreams about his alleged stressor, as well as other incidents 
said to have occurred in service.  The veteran denied being 
suicidal or homicidal, and there were no obsessive thoughts 
or compulsive actions.  

A diagnosis was made utilizing the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV) criteria.  The DSM-IV Axis I (clinical 
disorders and other conditions that may be a focus of 
clinical attention) diagnoses were:  (1) bipolar disorder, 
(2) alcohol and drug abuse by history, sober now for over 10 
years.  Axis II (personality disorders and mental 
retardation) diagnosis was mixed personality disorder with 
problems with impulse and anger control, and difficulty in 
getting along with people.  The Axis III (general medical 
conditions) diagnoses are not germane here.  In Axis IV 
(psychosocial and environmental problems) the examiner noted 
the veteran's problems were moderate.  The Axis V (global 
assessment of functioning (GAF) score) assessment was 55.  

The examiner noted that it was his opinion that the veteran 
had a long history of bipolar affective disorder, confirmed 
by various psychiatrists who had seen the veteran over the 
years.  It was also very clear to the examiner that the 
veteran had personality problems which pre-existed his 
military service.  The examiner noted that he found it 
interesting that, until just recently, the veteran had not 
brought up his alleged beating in service with the many 
psychiatrists by whom he had been treated.  Based on this 
examination, the medical evidence of record, and the 
veteran's own history as related to the examiner, the 
examiner said he was unable to diagnose PTSD.  The examiner 
noted that, even if the veteran's story of having been beaten 
up in service was true, the veteran's alleged stressors in 
service were not severe enough to warrant a diagnosis of 
PTSD.  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303.  Service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a) (conformance with DSM-IV criteria); a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  
38 C.F.R. § 3.304(f).  Where it is determined that the 
veteran was engaged in combat with the enemy and the claimed 
stressor is related to such combat, the veteran's lay 
testimony regarding the claimed stressor is accepted as 
conclusive as to its actual existence, absent clear and 
convincing evidence to the contrary.  See 38 U.S.C.A. § 
1154(b) (West 2002); 38 C.F.R. § 3.304(f).  However, where, 
as here, VA determines that the veteran did not engage in 
combat with the enemy, or that the veteran did engage in 
combat with the enemy but the claimed stressor is not related 
to such combat, the veteran's lay testimony, by itself, will 
not be enough to establish the occurrence of the alleged 
stressor.  Instead, the record must contain evidence that 
corroborates the veteran's account as to the occurrence of 
the claimed stressor.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(d), (f); Cohen v. Brown, 10 Vet. App. 128 (1997).

The Board notes that VA and private medical records on file 
provide a clear picture of a veteran with a long history of 
psychiatric difficulties, but who does not have a diagnosis 
of PTSD.  The Board finds most persuasive the January 2005 VA 
examiner's notation that, even if the veteran's alleged 
stressor of having been beaten up while in service were to be 
corroborated as true, it does not rise to the level that 
would warrant a diagnosis of PTSD.  The remaining record 
appears to support this conclusion and certainly does not 
contradict it.  Therefore, the Board gives this report 
significant evidentiary weight.  It is not outweighed by the 
evidence suggesting a possible problem with PTSD because no 
definitive diagnosis of PTSD was made by any examiner and the 
lay persons who have indicated that the veteran has PTSD are 
not competent to provide a diagnosis.  Although Dr. S. S. 
included PTSD in his January 2000 assessment of the veteran's 
problems, this assessment was not undertaken with a view 
toward determining what psychiatric disabilities the veteran 
experienced.  Dr. S. later referred to the veteran's problem 
as a "history" of PTSD when a February 2000 report was 
prepared.  Dr. S. treated the veteran for pain due to 
physical difficulties, not for psychiatric disability.  His 
PTSD assessment appears to be nothing more than a recitation 
of the problems reported by the veteran.  Little weight is 
therefore given to Dr. S's comments.  Thus, without medical 
evidence diagnosing PTSD in conformance with DSM-IV, the 
analysis ends, and service connection must be denied.

The only other evidence of record supportive of the veteran's 
claim that he has PTSD related to his military service 
consists of the lay statements of the veteran himself, and 
the lay statements of family and friends.  Competent lay 
evidence is evidence not requiring that the proponent have 
specialized education, training or experience.  Lay evidence 
is competent if it is provided by a person who has knowledge 
of the facts or circumstances and conveys matters that can be 
observed and described by a layperson.  38 C.F.R 
§ 3.159(a)(1) (2004).  Medical diagnosis, by its very nature, 
requires specialized education, training, and experience.  
Thus, while the veteran is competent as a layperson to 
describe symptoms he experiences, and his family and friends 
are competent as laypersons to describe what they have seen 
in the way of behavior in the veteran, they are not competent 
to provide medical opinion as to the etiology of symptoms 
described, or to provide diagnosis of any medical or 
psychiatric disorder.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); 38 C.F.R. § 3.159(a)(1).

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  Therefore, on the basis of the above analysis, and 
after consideration of all the evidence, the Board finds that 
the preponderance of the evidence is against the claim.  The 
veteran, in short, does not have PTSD that is the result of 
disease or injury incurred in or aggravated by active 
military service.

As noted above, the VCAA was signed into law during the 
pendency of this claim, changing the standard for processing 
veterans' claims.  Among other things, the VCAA and 
implementing regulations require VA to notify the claimant 
and the claimant's representative, if any, of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) must ask 
the claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in April 
2001, and in follow-up notification dated in April 2004.  
(Although the complete notice required by the VCAA was not 
provided until after the RO adjudicated the veteran's claim, 
"the appellant [was] provided the content-complying notice 
to which he [was] entitled."  Pelegrini v. Principi, 18 Vet. 
App. 112, 122 (2004).  Consequently, the Board does not find 
that the late notice under the VCAA requires remand to the 
RO.  Nothing about the evidence or any response to the RO's 
notification suggests that the case must be re-adjudicated ab 
initio to satisfy the requirements of the VCAA.)

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to the benefit sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  The RO also identified with specificity 
the types of evidence needed to support his claim of service 
connection for PTSD, and asked the veteran to send any other 
evidence or information that he thought would support his 
claim.  The RO also provided a statement of the case (SOC) 
and a supplemental statement of the case (SSOC) reporting the 
results of the RO's reviews, and the text of the relevant 
portions of the VA regulations.  

Regarding VA's duty to assist, the Board obtained the 
veteran's SMRs and VA and private medical records, and 
secured a VA examination during the pendency of his claim in 
order to ascertain whether the veteran had PTSD.  As noted, 
the veteran was scheduled for two hearings, but he cancelled 
one, and failed to report for the other.  VA has no duty to 
inform or assist that was unmet.


ORDER

Entitlement to service connection for post-traumatic stress 
disorder is denied.


REMAND

The Board notes that, after the veteran received notice of 
the April 2005 rating decision that granted service 
connection for gastrointestinal reflux disease (GERD) with a 
hiatal hernia, he voiced his disagreement with the zero 
percent rating assigned by the RO.  Evidence of record 
reflects that the veteran filed a statement in July 2005 
wherein he disagreed with the rating.  He made specific 
arguments with respect to the difficulties he experiences due 
to this disability.  Nevertheless, the RO has not yet issued 
a statement of the case (SOC) on this issue.  In situations 
such as this, where the veteran has filed a notice of 
disagreement, but no SOC has been issued, the United States 
Court of Appeals for Veterans Claims (Court) has held that 
the Board should remand the matter to the RO for the issuance 
of a SOC.  Manlincon v. West, 12 Vet. App. 238, 240-41 
(1999).

Accordingly, this issue is REMANDED to the RO for the 
following:

The RO should re-examine the rating 
issue addressed by the veteran in 
his July 2005 statement.  If no 
additional development is required, 
the RO should prepare a SOC in 
accordance with 38 C.F.R. § 19.29 
(2004), unless the matter is 
resolved by granting the benefit 
sought, or by the veteran's 
withdrawal of the NOD.  If, and only 
if, the veteran files a timely 
substantive appeal, the issue should 
be returned to the Board.

The appellant need take no action at this point, but he has 
the right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The RO should act on this 
rating issue in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


